                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

   Kanisha Monique Latrice Erwin,     )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:21-cv-00218-FDW-DSC
                                      )
                 vs.                  )
                                      )
        James Bowman, et al ,         )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 14, 2021 Order.

                                               July 14, 2021
